DETAILED ACTION
This Office Action is in response to Amendment filed March 7, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species A directed to the embodiment recited in claims 2 and 12 and subspecies a directed to the embodiment recited in claims 4 and 5, claims 1, 2, 10-12 and 15, in the reply filed on May 9, 2022 is acknowledged.  The Examiner notes that claims 4-6 reciting that “the metal of the first metal layer comprises indium” in claim 4 are not directed to the embodiment shown in Fig. 1 of current application that Applicants elected in the Election filed November 5, 2021, because Applicants did not originally disclose that the first metal layer, which is a portion of the one or more layers 13 in Fig. 1 of current application, comprises indium.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: on line 15 of claims 1 and 11, “the first layer” should be replaced with “the (said) first metal layer” to avoid indefiniteness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claims 1 and 11, Applicants did not originally disclose that “the second layer comprises an alloy or compound of a metal of the first metal layer, and said compound or metal has a melting point that is greater than a melting point of the metal of the first layer (emphasis added)” as recited on lines 13-15 of claims 1 and 11, because while Applicants may have originally disclosed forming alloy or compound between the absorption layer 34 and the metal of the TFT channel in paragraph [0027] of current application describing the nonelected species shown in Fig. 3 of current application, Applicants did not originally disclose that the second layer comprises an alloy or compound of a metal of the first metal layer.
(2) Also regarding claims 1 and 11, Applicants did not originally disclose “the second layer” comprising a “compound of a metal of the first metal layer” in the limitation “the second layer comprises an alloy or compound of a metal of the first metal layer, and said compound or metal has a melting point that is greater than a melting point of the metal of the first layer (emphasis added)” as recited on lines 13-15 of claims 1 and 11, because (a) Applicants originally disclosed in paragraph [0022] of current application that CoFe is non-reactive describing the nonelected species shown in Fig. 2A of current application, and (b) in this case, Applicants claim that CoFe and the metal originated from the first metal layer would form a compound rather than an alloy, which Applicants did not originally disclose.
(3) Further regarding claims 1 and 11, Applicants originally disclosed in paragraph [0027] of current application that “The absorption layer 34 may draw out the indium and form an alloy (e.g., indium lead) or a compound (e.g., indium arsenic)”, that “Such an alloy or compound may have a higher melting point than a melting point of indium”, that “This may relax thermal processing requirements (e.g., permit a subsequent process with a higher temperature, say, one between the melting point of the pure metal and the melting point of the alloy or compound) to be applied to a TFT device employing the plural layer contact structure without causing melted indium to race through the TFT device” describing the nonelected embodiment shown in Fig. 3 of current application.  Further, Applicants claimed “A thin film transistor (TFT) device, comprising: a substrate; a gate formed above the substrate; a TFT channel formed above the substrate; and a pair of contacts formed on the TFT channel, wherein each of the contacts comprises one or more layers including: a metal that is non-reactive with a material of the TFT channel; or a plurality of layers including a first metal layer formed on a second layer, the second layer in contact with the TFT channel and between the first mater layer and the TFT channel (emphasis added)” in original claim 1, “The TFT device of claim 2, the metal-absorption layer to alloy with the metal from the material of the TFT channel (emphasis added)” in original claim 3, and “The TFT device of claim 3, wherein a melting point of the alloy is greater than a melting point of the metal” in original claim 4.
Therefore, while Applicants may have originally disclosed comparison of the melting point of the metal absorption layer 34 and the melting point of the material of the TFT channel, Applicants did not originally disclose that “the second layer comprises an alloy or compound of a metal of the first metal layer, and said compound or metal has a melting point that is greater than a melting point of the metal of the first layer (emphasis added)” as recited on lines 13-15 of claims 1 and 11.
In other words, in the original disclosure, the only comparison of the melting points is between the metal of the material of the TFT channel and the absorption layer in the nonelected species shown in Fig. 3 of current application, the amended claims 1 and 11 recite comparison of the melting point of the compound or metal and the melting point of the metal of the first layer, which is not the TFT channel that Applicants originally disclosed.
Claims 2 and 10 depend on claim 1, and claims 12 and 15 depend on claim 11, and therefore, claims 2, 10, 12 and 15 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 1 and 11, it is not clear how “the second layer comprises an alloy or compound of a metal of the first metal layer, and said compound or metal has a melting point that is greater than a melting point of the metal of the first layer (emphases added)” as recited on lines 13-15 of claims 1 and 11, because (a) Applicants claims that a melting point of the metal of the first metal layer is greater than a melting point of the metal of the first (metal) layer, and (b) however, the melting point of the metal of the first metal layer should be the same with the melting point of the metal of the first (metal) layer; if the first layer is not the same with the first metal layer, claim 1 would be further indefinite due to lack of antecedent basis for the limitation “the first layer”.
(2) Further regarding claims 1 and 11, it is not clear how “compound” and “said compound” in the limitation “the second layer comprises an alloy or compound of a metal of the first metal layer, and said compound or metal has a melting point that is greater than a melting point of the metal of the first layer (emphases added)” as recited on lines 13-15 of claims 1 and 11 can be formed, because (a) for “compound” and “said compound” to be formed, the second layer should be formed of a semiconductor material since the first metal layer is formed of a metal, (b) Applicants did not originally disclosed what kind of a semiconductor material can constitute the second layer, (c) Applicants were silent on what the first metal layer and the second layer are formed of in the elected species shown in Fig. 1 of current application, (d) Applicants originally disclosed in paragraph [0020] of current application that hafnium or titanium is reactive, while CoFe is non-reactive in paragraph [0022] of current application with regard to the nonelected species shown in Fig. 2A of current application, and (e) in this case, Applicants claim that CoFe and the metal originated from the first metal layer would form a compound rather than an alloy, which Applicants did not originally disclose as discussed above under 35 USC 112(a) rejections, and therefore, the limitation “said compound” is not clear.
Claims 2 and 10 depend on claim 1, and claims 12 and 15 depend on claim 11, and therefore, claims 2, 10, 12 and 15 are also indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 8,384,439)
Shen (US 9,728,558)
Kim et al. (US 8,158,978)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 5, 2022